Exhibit 10.1

Execution Version

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as
of November 21, 2018 (the “Amendment Effective Date”), is made among
scPharmaceuticals Inc., a Delaware corporation (“Borrower”), Solar Capital Ltd.,
a Maryland corporation (“Solar”), in its capacity as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”) and the Lenders listed on Schedule 1.1 of the Loan and Security
Agreement (as defined below) or otherwise a party hereto from time to time
including Solar in its capacity as a Lender and Silicon Valley Bank (“Bank”) as
a Lender (each a “Lender” and collectively, the “Lenders”).

The Borrower, the Lenders and Collateral Agent are parties to a Loan and
Security Agreement dated as of May 23, 2017 (as amended, restated or modified
from time to time, the “Loan and Security Agreement”). The Borrower has
requested that the Lenders agree to certain amendments to the Loan and Security
Agreement. The Lenders have agreed to such request, subject to the terms and
conditions hereof.

Accordingly, the parties hereto agree as follows:

 

SECTION

1    Definitions; Interpretation.

(a)    Terms Defined in Loan and Security Agreement. All capitalized terms used
in this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)    Interpretation. The rules of interpretation set forth in Section 1.1 of
the Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

SECTION

2    Amendments to the Loan and Security Agreement.

(a)    The Loan and Security Agreement shall be amended as follows effective as
of the Amendment Effective Date:

(i)    New Definitions. The following definitions are added to Section 1.3 in
their proper alphabetical order:

“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Event of Default shall have occurred and be continuing and
(b) the Borrower shall have maintained compliance with Section 7.14 at all
times, subject to verification by Collateral Agent and each Lender (including
supporting documentation reasonably requested by Collateral Agent or any
Lender).

“Qualified Cash” means the amount of Borrower’s cash and Cash Equivalents held
in accounts subject to a Control Agreement in favor of Collateral Agent.

“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable that
have not been paid within ninety (90) days from the invoice date of the relevant
account payable (other than accounts that are subject to good faith disputes as
permitted herein and for which Borrower maintains adequate reserves in
accordance with GAAP).

“Second Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Event of Default shall have occurred and be continuing;
(b) the Borrower shall have maintained compliance with Section 7.14 at all
times, subject to verification by Collateral Agent and each Lender (including
supporting documentation reasonably requested by Collateral Agent or any
Lender); (c) on or before May 15, 2019, Borrower has furnished Collateral Agent
and each Lender with (i) FDA minutes of Borrower’s Type C meetings with the FDA
evidencing agreement regarding protocols for a dose delivery validation study,
(ii) written response from the FDA evidencing



--------------------------------------------------------------------------------

agreement regarding protocols for the human factors studies (collectively, the
“Dose Delivery Validation and Human Factors Studies”) required for FUROSCIX® and
(iii) evidence that the FDA does not require additional clinical trials prior to
resubmission of the new drug application for FUROSCIX®, in each case, in form
and substance satisfactory to Collateral Agent and each Lender; (d) as of May
31, 2019, Qualified Cash is at least Seventy-Two Million Dollars
($72,000,000.00) plus the Qualified Cash A/P Amount; and (e) achievement of the
First Interest Only Extension Conditions.

“Third Interest Only Extension Conditions” shall mean satisfaction of each of
the following: (a) no Event of Default shall have occurred and be continuing;
(b) the Borrower shall have maintained compliance with Section 7.14 at all
times, subject to verification by Collateral Agent and each Lender (including
supporting documentation reasonably requested by Collateral Agent or any
Lender); (c) on or before August 31, 2019, Borrower has furnished Collateral
Agent and each Lender with evidence satisfactory to Collateral Agent and each
Lender of completion of enrollment of the Dose Delivery Validation and Human
Factors Studies; (d) as of August 31, 2019, Qualified Cash is at least
Sixty-Three Million Dollars ($63,000,000.00) plus the Qualified Cash A/P Amount;
and (e) achievement of the Second Interest Only Extension Conditions.

(ii)    Amended Definition. The definition of “Final Fee” is hereby amended by
replacing “$250,000” appearing therein with “$325,000” therein.

(iii)    Amended and Restated Definition. The following definitions are hereby
amended and restated as follows:

“Amortization Date” is December 1, 2018; provided that, (i) if the First
Interest Only Extension Conditions are satisfied and the Borrower so elects,
then June 1, 2019; (ii) if the Second Interest Only Extension Conditions are
satisfied and the Borrower so elects, then September 1, 2019; and (iii) if the
Third Interest Only Extension Conditions are satisfied and Borrower so elects,
then December 1, 2019.

(iv)    Section 2.2(b) is hereby amended by replacing “thirty (30) months”
appearing therein with “the number of Payment Dates from the Amortization Date
through the Maturity Date”.

(v)    Section 7 is hereby amended by inserting a new Section 7.14 at the end
thereof as follows:

7.14    Minimum Liquidity Requirement. Permit, at any time, Qualified Cash to be
less than Ten Million Dollars ($10,000,000.00) plus the Qualified Cash A/P
Amount.

(vi)    Exhibit D to the Loan and Security Agreement is hereby amended and
restated in its entirety in the form attached hereto as Exhibit A.

(b)    References Within Loan and Security Agreement. Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3    Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)    Fees and Expenses. The Borrower shall have paid (i) an amendment fee of
Thirty-Five Thousand Dollars ($35,000), which shall be deemed fully earned and
non-refundable upon payment, (ii) all invoiced costs and expenses then due in
accordance with Section 5(e), and (iii) all other fees, costs and expenses, if
any, due and payable as of the Amendment Effective Date under the Loan and
Security Agreement.

 

2



--------------------------------------------------------------------------------

(b)    This Amendment. Collateral Agent shall have received this Amendment,
executed by the Borrower.

(c)    Officer’s Certificate. Collateral Agent shall have received a certificate
of an officer of the Borrower with respect to incumbency and resolutions
authorizing the execution and delivery of this Agreement, in form acceptable to
Collateral Agent and the Lenders.

(d)    Representations and Warranties; No Default. On the Amendment Effective
Date, after giving effect to the amendment of the Loan and Security Agreement
contemplated hereby:

(i)    The representations and warranties contained in Section 4 shall be true
and correct on and as of the Amendment Effective Date as though made on and as
of such date; and

(ii)    There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4 Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Change; and (c) that the information
included in the Perfection Certificate delivered to Collateral Agent on the
Effective Date remains true and correct in all material respects. For the
purposes of this Section 4, (i) each reference in Section 5 of the Loan and
Security Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such Section, shall mean and be a
reference to the Loan and Security Agreement as amended by this Amendment, and
(ii) any representations and warranties which relate solely to an earlier date
shall not be deemed confirmed and restated as of the date hereof (provided that
such representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).

SECTION 5    Miscellaneous.

(a)    Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects. The Lenders’ and
Collateral Agent’s execution and delivery of, or acceptance of, this Amendment
shall not be deemed to create a course of dealing or otherwise create any
express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. The Borrower hereby reaffirms the
grant of security under Section 4.1 of the Loan and Security Agreement and
hereby reaffirms that such grant of security in the Collateral secures all
Obligations under the Loan and Security Agreement, including without limitation
any Term Loans funded on or after the Amendment Effective Date, as of the date
hereof.

(b)    Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Collateral Agent shall have
received notice from such Lender prior to the Amendment Effective Date
specifying its objection thereto.

(c)    Release. In consideration of the agreements of Collateral Agent and each
Lender contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Borrower, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
fully, absolutely, unconditionally and irrevocably releases, remises and forever
discharges Collateral Agent and each Lender, and its successors and assigns, and
its present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money,

 

3



--------------------------------------------------------------------------------

accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with the Loan
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto. Borrower understands, acknowledges and agrees that the release
set forth above may be pleaded as a full and complete defense and may be used as
a basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Borrower agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

(d)    No Reliance. The Borrower hereby acknowledges and confirms to Collateral
Agent and the Lenders that the Borrower is executing this Amendment on the basis
of its own investigation and for its own reasons without reliance upon any
agreement, representation, understanding or communication by or on behalf of any
other Person.

(e)    Costs and Expenses. The Borrower agrees to pay to Collateral Agent within
ten (10) days of its receipt of an invoice (or on the Amendment Effective Date
to the extent invoiced on or prior to the Amendment Effective Date), the
reasonable documented out-of-pocket costs and expenses of Collateral Agent and
the Lenders party hereto, and the reasonable documented fees and disbursements
of counsel to Collateral Agent and the Lenders party hereto (including allocated
costs of internal counsel), in connection with the negotiation, preparation,
execution and delivery of this Amendment and any other documents to be delivered
in connection herewith on the Amendment Effective Date or after such date.

(f)    Binding Effect. This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.

(g)    Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS
OTHER THAN THE LAWS OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

(h)    Complete Agreement; Amendments; Exit Fee Agreement. This Amendment and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements with respect to such subject matter.
All prior agreements, understandings, representations, warranties, and
negotiations between the parties about the subject matter of this Amendment and
the Loan Documents merge into this Amendment and the Loan Documents. For the
avoidance of doubt and notwithstanding anything to the contrary in this
Amendment, Borrower (a) reaffirms its obligations under the Exit Fee Agreement,
including without limitation its obligation to pay the Exit Fee (as defined in
the Exit Fee Agreement) if and when due thereunder, and (b)    agrees that the
defined term “Loan Agreement” as defined in the Exit Fee Agreement shall on and
after the Amendment Effective Date mean the Loan and Security Agreement as
amended by this Amendment and as may be amended, restated or modified from time
to time on or after the Amendment Effective Date.

(i)    Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Amendment. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

 

4



--------------------------------------------------------------------------------

(k)    Loan Documents. This Amendment and the documents related thereto shall
constitute Loan Documents.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

SCPHARMACEUTICALS INC.,

as Borrower

By:   /s/ John Tucker Name:   John Tucker Title:   President and Chief Executive
Officer

[Signature Page to First Amendment to Loan and Security Agreement
(scPharma/Solar)]



--------------------------------------------------------------------------------

COLLATERAL AGENT AND LENDER:

 

SOLAR CAPITAL LTD.,

as Collateral Agent and a Lender

By:   /s/ Anthony J. Storino Name:   Anthony J. Storino Title:   Authorized
Signatory

[Signature Page to First Amendment to Loan and Security Agreement
(scPharma/Solar)]



--------------------------------------------------------------------------------

LENDER:

 

SILICON VALLEY BANK,

as a Lender

By:   /s/ Lauren Cole Name:   Lauren Cole Title:   Vice President

[Signature Page to First Amendment to Loan and Security Agreement
(scPharma/Solar)]



--------------------------------------------------------------------------------

EXHIBIT A

EXHIBIT D

Compliance Certificate

 

TO:

SOLAR CAPITAL LTD., as Collateral Agent and Lender

    

SILICON VALLEY BANK, as Lender

 

FROM:

SCPHARMACEUTICALS INC.

The undersigned authorized officer (“Officer”) of SCPHARMACEUTICALS INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement dated as of May 23, 2017, by and among
Borrower, Collateral Agent, and the Lenders from time to time party thereto (the
“Loan Agreement;” capitalized terms used but not otherwise defined herein shall
have the meanings given them in the Loan Agreement),

(a)    Borrower is in complete compliance for the period ending
                                 with all required covenants except as noted
below;

(b)    There are no defaults or Events of Default, except as noted below;

(c)    Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date and for the period described in (a), above; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.

(d)    Borrower, and each of Borrower’s Subsidiaries, has timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Loan Agreement;

(e)    No Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Collateral Agent and the
Lenders.

Attached are the required documents, if any, supporting our certification(s).
The Officer, on behalf of Borrower, further certifies that the attached
financial statements are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied from one period to the
next except as explained in an accompanying letter or footnotes and except, in
the case of unaudited financial statements, for the absence of footnotes and
subject to year-end audit adjustments as to the interim financial statements.

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

    Reporting Covenant    Requirement    Actual      Complies   1)   Financial
statements    Monthly within 30 days                             
Yes        No        N/A   2)   Annual (CPA Audited) statements   
Within 180 days after FYE         Yes        No        N/A   3)   Annual
Financial Projections/Budget (prepared on a monthly basis)   

Annually (within earlier 30 days of

approval or 60 days of FYE), and when revised

        Yes        No        N/A   4)   A/R & A/P agings    If applicable      
  Yes        No        N/A   5)   8-K, 10-K and 10-Q Filings    If applicable,
within 5 days of filing         Yes        No        N/A   6)   Compliance
Certificate    Monthly within 30 days         Yes        No        N/A   7)   IP
Report    When required         Yes        No        N/A   8)   Total amount of
Borrower’s cash and cash equivalents at the last day of the measurement period
      $                          Yes        No        N/A   9)   Total amount of
Borrower’s Subsidiaries’ cash and cash equivalents at the last day of the
measurement period       $                          Yes        No        N/A  



--------------------------------------------------------------------------------

Deposit and Securities Accounts

(Please list all accounts; attach separate sheet if additional space needed)

 

    Institution Name    Account Number    New Account?   
Account Control Agreement in place? 1)         Yes        No    Yes        No 2)
        Yes        No    Yes        No 3)         Yes        No    Yes        No
4)         Yes        No    Yes        No

Financial Covenants

 

Minimum Liquidity Requirement   (A)
Qualified
Cash   

(B)

A/P not paid
within 90
days from
invoice date

   Complies with Minimum Liquidity
Requirement (Is (B) plus
$10,000,000 less than
(A))?         Yes    No    N/A

Other Matters

 

1)   Have there been any changes in Key Persons since the last Compliance
Certificate?    Yes      No 2)   Have there been any
transfers/sales/disposals/retirement of Collateral or IP prohibited by the Loan
Agreement?    Yes      No 3)  

Have there been any new or pending claims or causes of action against Borrower
that

involve more than Two Hundred Fifty Thousand Dollars ($250,000.00)?

   Yes      No 4)  

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.

   Yes      No



--------------------------------------------------------------------------------

5)   Has Borrower or any Subsidiary entered into or amended any Material
Agreement? If yes, please explain and provide a copy of the Material
Agreement(s) and/or amendment(s).    Yes    No 6)   Has Borrower provided the
Collateral Agent with all notices required to be delivered under Sections 6.2(a)
and 6.2(b) of the Loan Agreement?    Yes    No



--------------------------------------------------------------------------------

Exceptions

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

SCPHARMACEUTICALS INC.

By:     Name:     Title:     Date:    

 

COLLATERAL AGENT USE ONLY

Received by:       Date:     Verified by:       Date:     Compliance Status:  
Yes   No  